Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is being examined in response to the Request for Continued Examination submitted by Applicant on March 29, 2021.
Claims 1-20 are pending and have been examined. 
This action is made NON-FINAL. 
Response to Arguments
Applicant’s remarks with respect to the 101 and 103 rejections have been fully considered and are not persuasive. The rejections under 112 have been maintained, for the reasons explained in the rejection below.
Applicant argues the amended claims are directed to a specific way for computer systems and computer-implemented methods to speed up electronic payment transactions that use payment tokens. In particular, the claimed systems and methods permit a merchant terminal to locally authorize a payment transaction using the claimed modified payment token. In this manner, the claimed systems and methods improve the way in which payment transactions using payment tokens may be locally authorized at the merchant terminal without requiring authorization through a network, which speeds up the transaction. Applicant remarks, pg. 9.  
Applicant’s amended limitations, include {…} parameter data comprising an amount of the advanced authorized funds or the pre-authorized fund value that is guaranteed to be authorized such that, when transmitted to a merchant terminal, the modified payment token permits the merchant terminal to locally approve the express payment transaction without transmitting, via a network, an authorization request to approve the express payment transaction {…}. See amended claim 1. Applicant states ”[a]s exemplified by Raj – {encoding} identification information so that a merchant terminal may transmit an authorization request via a network to obtain an authorization for a payment transaction at the time of the payment transaction. By contrast, the instant claims recite encoding at least a guaranteed fund value {…} so that such authorization request is not necessary at the time of the payment transaction. For at least this additional reason, the claims recite an unconventional and inventive concept {e.g., “tokenizing,” encoding identification information} that speeds up payment transactions using payment tokens. As such, the claims recite significantly more than the alleged abstract idea of a fundamental economic process.” Id. at 11 (emphasis). The Examiner disagrees.
Because the amended claim limitations do not provide significantly more than the abstract idea, Applicant’s amended limitations neither change the Examiner’s analysis nor the rejection of the claims under 101. The recited additional limitations {e.g., including encoding transaction information, using a tokenization platform as recited} represent computer hardware/software and are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using generic computer components.
Furthermore, as discussed, generating a payment token for an express payment transaction, is a commercial interaction which falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. However, See the 2019 PEG …it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.” Id. at pg. 13 (emphasis added). 
Accordingly, despite Applicant’s Remarks, the claims fail to recite a specific technical improvement in accordance with the, “2019 PEG.” That is, Applicant claims the use of generic computing devices, and encoding, applied to an abstract idea to increase the “speed” or efficiency of a transaction. Applicant has merely improved the recited judicial exception by, providing encryption and payment transactions methods in order to improve the abstract idea of generating payment tokens for express payment transactions. Thus, because improving an abstract idea itself is not an improvement in technology, Applicant has failed to recite an improvement in computers or technology. 

Addressing Applicant’s remarks regarding the 103 Rejections, Applicant states

The Office Action compares the claimed modified payment token to a "static token" (versus a "dynamic token") with "no need for authorization to approve the transaction from the financial institution." The Office Action then alleges that U.S. Patent No. 9,978,062 to Raj et al. ("Raj") at col. 8, lines 34-67 teaches such a static token. Apparently, the Office Action somehow equates the term "static" with ‘no authorization required.’ As an initial matter, it is unclear whether Raj is relied upon as a secondary reference or evidentiary support for alleged common knowledge. Thus, clarification is requested in any next Office Action. Regardless of how Raj is being used, the static token described by Raj at col. 8, lines 34- 67 does not teach a token in which there is no need for authorization to approve the transaction from the financial institution. Rather, Raj apparently uses the terms "static" and "dynamic" to describe when a token expires (if at all) on a mobile device, not that an authorization is need or not needed. For example, Raj at col. 8, lines 34-67 merely describes that a "static token" can have "long lifetime" or "never expire." But this only refers to how long the static token is usable for, not an ability to be approved without an authorization request as claimed. Raj also describes a "dynamic token" that "can have a shorter lifetime." Thus, the terms "static" and "dynamic" in Raj at best appears to describe how long and whether a token expires on a user device.” Applicant Remarks, pg. 12. The Examiner disagrees with Applicant’s argument for at least the reasons below.

Per the Final Rejection dated December 28, 2020, at least pgs. 4-5, the Examiner discusses Raj, and the difference between Static and Dynamic Tokens. Nothing in the action suggests the Examiner argues the exclusion of an “authorization” process in Raj, especially authorization during registration and or the token creation process upon request. In contrast, the Examiner argued, Applicant’s claimed limitations recited the process of using static tokens, {wherein the merchant can approve transactions using the modified token, without needing authorization from the e.g., a financial institution associated with the token – to approve the transaction}; this in contrast with a dynamic token. Id at. 4. 
As further explained, and as cited below, Raj teaches a generated token that can be used at a merchant terminal, after the token request is authorized for use, where the token generated is a limited use “static token” that does not expire {e.g., not needing to be authenticated before approval of transactions e.g., “does not expire”}. See Raj [Col. 12:48-56] “request for new token,” [Col. 14:17-24], [Cols. 10:62-67-11:1-4] describing a token including, parameter data where a maximum transaction {e.g., data comprising an amount guaranteed to be allowed} is allowed for a single token. Further, Tokens include different transaction configuration information; [Col 8:34-42] …a token can be static or dynamic, either of which can be used in or associated with payment transactions. 
The citations argued by Applicant merely refer to the process of authenticating such a token, before it can be used for approving a transaction, which is not relevant to the Examiner’s argument or reasoning for providing evidence to support the interpretation that “static” tokens {which do not need authorization for transaction approval}, and that they guaranteed to be allowed for the amount. See Non-Final Rejection, pgs. 4-5. Thus, Applicant’s arguments are unpersuasive.
Moreover, at least in the rejection cited below, the cited references in combination with US Pat. No. 9,978,062 B2 to Raj, teaches the above limitations, as well as Applicant’s additional claim amendments; including, generating a modified payment token including “parameter data comprising an amount, of the advanced authorized funds or the pre-authorization of funds, that is guaranteed to be authorized such that, when transmitted to a merchant terminal, the modified payment token permits the merchant terminal to locally approve the express payment transaction without transmitting {…} an authorization request to approve the express payment transaction.” See Amended Claim 1.
	Referring again to Raj at [Col. 8] 34-67, for example stating “…{a} token can be static or dynamic, either of which can be used in or associated with payment transactions … A {static} token can have a long lifetime, and … the static token may never expire {e.g., can be used by a merchant with no need for authorization} to approve the transaction from the financial institution}, wherein authorization is not needed by the merchant to transact. Furthermore, as explained above, regarding the discussion of Raj – the modified token described is used in Raj after the token is created, and without the need for authorization to approve payment using the token, is a static limited use token. Accordingly, Applicant’s arguments are unpersuasive. 
Applicant's additional art arguments are considered moot due to the new grounds of rejection, as provided below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 16-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 16 recites the limitations as amended, “{an} authorization request comprising a request for either advanced authorization or authorization of funds” and “{generating} parameter data comprising an amount, of the advanced authorization or the authorization of funds, that is guaranteed to be authorized such that, when transmitted to a merchant terminal, the modified payment token permits the merchant terminal to locally approve an express payment transaction without transmitting, via a network, an authorization request to approve the express payment transaction.” Though Applicant’s claims also include a pre-authorised fund value {claims 1 and 7}, the Examiner has found no difference in interpretation between Applicant’s recited advanced authorization and an “authorization.” 
Therefore, at least Applicant’s claim 16, as amended, dated, March 5, 2021 is ambiguous. Applicant should amend the claim language, and or clarify on the record as necessary the claim limitations, “{generating} parameter data comprising an amount, of the advanced authorization or the authorization of funds, that is guaranteed to be authorized such that, when transmitted to a merchant terminal, the modified payment token permits the merchant terminal to locally approve an express payment transaction without transmitting, via a network, an authorization request to approve the express payment transaction,” as recited in claim 16.
Accordingly, Claims 16-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claims 17-20 are rejected as being dependent from claim 16.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 are directed to a machine (claims 1-6), a machine (claims 7-15) and a process (claims 16-20). Thus, the independent claims and their respective dependent claims are directed to a statutory category of invention.  (Step 1: YES). 
Independent claims 1, 7 and 16 recite the limitations below (Abstract language emphasized in bold; Additional claim limitations underlined): 
1. A tokenization platform for generating a modified payment token for an express payment transaction, the tokenization platform comprising at least a computer processor and a data storage device, the data storage device comprising instructions that program the computer processor to: receive, from a token requestor, a request for a modified payment token, the request comprising an account identifier; transmit an authorization request to an issuer server associated with the account identifier, the authorization request comprising a request for advanced authorized funds or pre-authorization of funds from an account associated with the account identifier; receive, from the issuer server, an authorization response indicating whether the authorization request was successful or declined; if the authorization request is successful: generate a modified payment token comprising tokenized account details associated with the account identifier and parameter data comprising an amount, of the advanced authorized funds or the pre-authorization of funds, that is guaranteed to be authorized such that, when transmitted to a merchant terminal, the modified payment token permits the merchant terminal to locally approve the express payment transaction without transmitting, via a network, an authorization request to approve the express payment transaction, the modified payment token being associated with either advanced authorized funds or a pre-authorized fund value, the tokenized account details comprising digitally encrypted payment account details; and transmit, to the token requestor, the modified payment token for use in the express payment transaction.  
7. A merchant terminal for processing an express payment transaction comprises at least a computer processor and a data storage device, the data storage device comprising instructions operative by the computer processor to: receive, from a customer electronic device, a modified payment token comprising tokenized account details and parameter data, the modified payment token being associated with either advanced authorized funds or a pre-authorized fund value; obtain the parameter data from the modified payment token, the parameter data comprising an amount, of the advanced authorized funds or the pre-authorized fund value, that is guaranteed to be authorized; verify, based on the parameter data, the modified payment token; and locally approve the express payment transaction responsive to verification of the modified payment token without transmitting, via a network, an authorization request to approve the express payment transaction.
16. A computer-implemented method for generating a modified payment token for an express payment transaction comprising: receiving, by a computer processor of a tokenization platform, from a token requestor, a request for a modified payment token, the request comprising an account identifier; transmitting, by the computer processor, an authorization request to an issuer server associated with the account identifier, the authorization request comprising a request for either advanced authorization or authorization of funds from an account associated with the account identifier; receiving, by the computer processor, from the issuer server, an authorization response indicating that the authorization request was successful; generating, by the computer processor, a modified payment token comprising tokenized account details associated with the account identifier and parameter data comprising an amount, of the advanced authorized funds or the pre-authorization of funds, that is guaranteed to be authorized such that, when transmitted to a merchant terminal, the modified payment token permits the merchant terminal to locally approve an express payment transaction without transmitting, via a network, an authorization request to approve the  express payment transaction, the modified payment token being associated with either advanced authorized funds or a pre-authorized fund value, the tokenized account details comprising digitally encrypted payment account details; and transmitting, by the computer processor, to the token requestor, the modified payment token for use in the express payment transaction.  

These limitations under their broadest reasonable interpretation cover performance of the limitations under the abstract grouping commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), along with the recitation of generic computer components. See MPEP 2106.04(a). The claimed inventions allow for, generating a modified payment token comprising tokenized account details associated with the account identifier and parameter data comprising an amount, of the advanced authorized funds or the pre-authorization of funds, that is guaranteed to be authorized {…} the modified payment token for use in the express payment transaction; which is a commercial interaction, specifically, a commercial interaction involving sales activities or behaviors, and or business relations. Thus, the claims recite an abstract idea.
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. In particular, the claims recite additional elements, as underlined above, these functions are recited at a high level of generality (e.g., as a general means of receiving and transferring a token request, generating a payment token and transmitting payment token information for use in a payment transaction), which amounts to mere data gathering and transmission of data which are forms of insignificant extra-solution activity. See MPEP 2106.05(g).
	Furthermore, the general recitation of computer components including a computer processor, a data storage device comprising instructions operative by the computer processor to receive, from a customer electronic device, or even the negatively recited limitation, {without transmitting, via “a network”} do not take the claim out of the methods of organizing human activity grouping. The additional elements are recited at a high-level or generality (e.g., as a generic computer network performing generic computer functions such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (e.g., a computer network). See MPEP 2106.05(h).
Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claims fail to include additional elements that amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the claims amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Generally linking the use of the judicial exception to a particular technological environment or field of use using generic computer components cannot provide an inventive concept.
Moreover, the limitations of claims dependent on claims 1, 8, and 16, when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101, based on the same reasoning as discussed above. The dependent claims have not been substantially amended. When considered individually and as an ordered combination, the additional limitations fail to establish that the claims directed to more than the abstract idea. The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Thus, dependent claims 2-6, 8-15, and 17-20 merely further define the abstract idea.
Accordingly, claims 1-20 are not directed to patent eligible subject matter.

Claim Rejections - 35 USC §103

























































































































































































In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.












































The factual inquiries set forth in1 2027473260 Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. §103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-13, and 16-18 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. App. Pub. No. US 20120039469 A1 to Muller, in view of U.S. App. Pub. No. to US 20140122340 A1 to Flitcroft, in further view of U.S. Pat. No. 9,978,062 A1 to Raj.
(Changes to claim language in brackets; emphasized claim language in bold)
Regarding claim 1:
Muller teaches:
1. A tokenization platform for generating a modified payment token for an express payment transaction, the tokenization platform comprising at least a computer processor and a data storage device, the data storage device comprising instructions that program the computer processor to: receive, from a token requestor, a request for a modified payment token, the request comprising an account identifier; 
Muller at least at Fig. 1; {e.g., data storage device and processor); [0084] Generally speaking, in such a transaction network, the customer utilizes a charge card, credit card, debit card or other token as a symbol … for the transaction {a modified token request}. The {token} is typically accepted by the merchant {receiving a token from a e.g., customer}, used to credit the transaction. Merchants may … verify the identity of the purchaser in conjunction with the token...[0028] teaching the request comprising {e.g., an “account identifier”, credit card data [0026]}.
transmit an authorization request to an issuer server associated with the account identifier, the authorization request comprising a request for advanced authorized funds or pre-authorization of funds from an account associated with the account identifier;
Muller [0113] teaching terminal 104 seeking authorization from one or more entities in a transaction processing network 123; teaching the merchant may seek approval from the acquiring bank, the issuing bank, a clearing house, or other entity that may be used to approve the transactions {transmitting a request for authorization to the issuer server, e.g., Fig. 1 processing network}; [0026] teaching, providing encryption of some or all of the token data. 
receive, from the issuer server, an authorization response indicating whether the authorization request was successful or declined; if the authorization request is successful: generate a modified payment token comprising tokenized account details associated with the account identifier and 
Muller [0113] …before the transaction is approved, terminal 104 seeks authorization from one or more entities in a transaction processing network 123; [0085] The token data {account identifier} is then sent to the appropriate financial institution or institutions, or other entities for processing {an issuer server receiving, processing, and or authorizing the request}. Processing can include, in one or more steps, authorization, approval and settlement of the account. [0127] {generating a modified token e.g., encrypting token 111 data}; [0131] [0114] For example, authorization may verify the validity of certain information details such as the account number}; 
the tokenized account details comprising digitally encrypted payment account details; and 
[0127] teaching generating a modified token, some or all of the data associated with token 111; [0006] …comprising “digitally encrypted” account details 
transmit, to the token requestor, the modified payment token for use in the express payment transaction.
Muller [0265] [0267] teaching e.g., the encrypted PIN data {transmitted}… passed to terminal 114 {the requestor} for use in processing the express transaction; [0031] …teaching {express token payment transactions};

Muller teaches generating a modified payment token; however, Muller does not explicitly teach but Flitcroft teaches:

the modified payment token being associated with either advanced authorized funds or a pre-authorized fund value,
Flitcroft [0071] In another exemplary embodiment of the present disclosure, it is envisaged that people who do not hold master credit cards could purchase disposable credit cards which would have a credit limit for the total purchases thereon equal to the amount for which the credit card was purchased [e.g. advanced authorised funds or pre-authorised fund value]. These could then be used for both card present and card remote trade, the only proviso being that if the credit limit was not reached it will then be necessary for a refund to be given by the financial institution or credit card provider.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Muller discussed above, to include the teachings of Flitcroft conducting a limited use credit card number transaction. Flitcroft [Abstract], which is common to the same field of endeavor of systems and methods for performing a secure transaction. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and conducting a limited use credit card number transaction. See Flitcroft at [Abstract].

Muller does not explicitly teach but Raj teaches:

{a modified payment token comprising} parameter data comprising an amount, of the advanced authorized funds or the pre-authorization of funds, that is guaranteed to be authorized such that, when transmitted to a merchant terminal, the modified payment token permits the merchant terminal to locally approve the express payment transaction without transmitting, via a network, an authorization request to approve the express payment transaction,   
Raj [Col. 8:1-12] The static element of the token format may comprise a static or non-changing identifier, for example, a primary account number (PAN) substitute (i.e., static account substitute). The dynamic element may be generated using the static element, other consumer account, or device information, or may be received from a third party for one or more transactions; Raj [Cols. 10:62-67-11:1-4] describing the token including, parameter data where a maximum transaction {i.e, data comprising an amount guaranteed to be allowed} is allowed for a single token. Tokens include different transaction configuration information; [Col 8:34-42] a token can be static or dynamic, either of which can be used in or associated with payment transactions. For example, if a token is stored on a mobile device, the token may be activated and sent from a mobile device during a payment transaction to initiate the transaction {a modified payment token transmitted to initiate e.g., permitting a local merchant POS terminal to approve} … further describing, static tokens can have a long lifetime, and may be stored in a secure element (or other secure memory) of a mobile device. {e.g., guaranteed approval} In another embodiment, the static tokens may never expire.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Muller discussed above, to include the teachings of Raj a modified payment token comprising} parameter data comprising an amount of the authorized funds guaranteed to be authorized at a merchant terminal, which is common to the same field of endeavor of systems and methods for performing a secure transaction. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and conducting a limited use credit card number transaction. See Raj at [Col. 8:1-12], [Col 8:34-42], and [Cols. 10:62-67-11:1-4]; 


Regarding claim 2:
Muller teaches:
2. The tokenization platform according to claim 1, wherein the token requestor comprises an application executed on a customer electronic device.  
Muller [0015], [0109] data capture device {requestor e.g., terminal, handheld computing device} interpreted as executing an application to perform one or more functions.  

Regarding claim 3:
Muller teaches:
3. The tokenization platform according to claim 1, wherein the account identifier is a card number, a primary account number (PAN), an account name, a mobile phone number or a customer identification (ID).  
Muller [0084], [0306] Referring now to FIGS. 23, 24 and 25, in a step 422 the token data is read. For example, in the case of a bank card, the data from tracks 1, 2 or 3 is read {account identifier};

Regarding claim 4:
Muller teaches:
4. The tokenization platform according to claim 1, wherein the tokenized account details comprise one or more of: a card number, a primary account number (PAN), an account name, an expiry date and a card verification value (CVV).  
Muller [0306] [0067] FIG. 24 illustrates an example of track data 400, or a portion thereof, comprised of a bin 404, a portion of account number 406, a checksum 407, the last two digits of the account number 408, an expiration date 410, a service code 412, and discretionary data 414.

Regarding claim 6:
Muller teaches:
6. The tokenization platform according to claim 5, wherein the request for advanced {authorization or pre-authorization of funds} comprises the parameter data.  
Muller teaching [0114] {token account parameter data} to determine whether to approve the transaction; Muller at least at Fig. 1; {e.g., data storage device and processor); [0084] Generally speaking, in such a transaction network, the customer utilizes a charge card, credit card, debit card or other token as a symbol … for the transaction {a modified token request including parameter data}.

Muller does not explicitly teach but Flitcroft teaches:

{request for advanced} authorization or pre-authorization of funds
Flitcroft [0071] teaching, credit cards used in requesting e.g. advanced authorised funds or pre-authorised fund value … could then be used for both card present and card remote trade, the only provision being that if the credit limit was not reached it will then be necessary for a refund to be given by the financial institution or credit card provider.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Muller discussed above, to include the teachings of Flitcroft conducting a limited use credit card number transaction. Flitcroft [Abstract], which is common to the same field of endeavor of systems and methods for performing a secure transaction. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and conducting a limited use credit card number transaction. See Flitcroft at [Abstract]

Regarding claim 7:
Muller teaches:
7. A merchant terminal for processing an express payment transaction comprises at least a computer processor and a data storage device, the data storage device comprising instructions operative by the computer processor to: receive, from a customer electronic device, a modified payment token comprising tokenized account details and parameter data, 
Muller at least at Fig. 1; {store, e.g., data storage device and processor); [0084] Generally speaking, in such a transaction network, the customer utilizes a charge card, credit card, debit card or other token as a symbol of his or her identity, or as an identification of the {account} he or she would like to have charged for the transaction. The {token} is typically accepted by the merchant {received at merchant terminal},
the modified payment token being associated with either {…}; verify, based on the parameter data, the modified payment token; and locally approve the express payment transaction responsive to verification of the modified payment token without transmitting, via a network, an authorization request to approve the express payment transaction.  
Muller [0114] teaching, In some instances … the authorization may simply be an authorization {for a merchant to approve the transaction; {[0018] Merchant terminal} …actual account settlement can take place in a subsequent transaction … authorization may verify the validity of certain {token account parameter data} to determine whether to approve the transaction. [0114] Settlement may he accomplished when a series of one or more approved transactions are sent to the appropriate institution(s) for transfer of the funds or other account settlement.


Muller teaches a modified payment token; however, Muller does not explicitly teach but Flitcroft teaches:

{the modified payment token being associated with either} advanced authorized funds or a pre-authorized fund value}
Flitcroft [0071] In another exemplary embodiment of the present disclosure, it is envisaged that people who do not hold master credit cards could purchase disposable credit cards which would have a credit limit for the total purchases thereon equal to the amount for which the credit card was purchased [e.g. advanced authorised funds or pre-authorised fund value]. These could then be used for both card present and card remote trade, the only proviso being that if the credit limit was not reached it will then be necessary for a refund to be given by the financial institution or credit card provider.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Muller discussed above, to include the teachings of Flitcroft conducting a limited use credit card number transaction. Flitcroft [Abstract], which is common to the same field of endeavor of systems and methods for performing a secure transaction. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and conducting a limited use credit card number transaction. See Flitcroft at [Abstract].

Muller does not explicitly teach but Raj teaches:

{obtaining} the parameter data from the modified payment token, the parameter data comprising an amount, of the advanced authorized funds or the pre-authorized fund value, that is guaranteed to be authorized;
[]Raj [Col. 8:1-12] The static element of the token format may comprise a static or non-changing identifier, for example, a primary account number (PAN) substitute (i.e., static account substitute). The dynamic element may be generated using the static element, other consumer account, or device information, or may be received from a third party for one or more transactions; Raj [Cols. 10:62-67-11:1-4] describing the token including, parameter data where a maximum transaction {i.e, dada comprising an amount guaranteed to be allowed} is allowed for a single token. Tokens include different transaction configuration information; [Col 8:34-42] a token can be static or dynamic, either of which can be used in or associated with payment transactions. For example, if a token is stored on a mobile device, the token may be activated and sent from a mobile device during a payment transaction to initiate the transaction {a modified payment token transmitted to initiate e.g., permitting a local merchant POS terminal to approve} … further describing, static tokens can have a long lifetime, and may be stored in a secure element (or other secure memory) of a mobile device. {e.g., guaranteed approval} In another embodiment, the static tokens may never expire.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Muller discussed above, to include the teachings of Raj in obtaining token parameter data comprising an amount of the authorized funds guaranteed to be authorized at a merchant terminal, which is common to the same field of endeavor of systems and methods for performing a secure transaction. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and conducting a limited use credit card number transaction. See Raj at [Col. 8:1-12], [Col 8:34-42], and [Cols. 10:62-67-11:1-4]; 





Regarding claim 8:
Muller teaches:
8. The merchant terminal according to claim 7, wherein the computer processor is further programmed to: receive an initiation of the express payment transaction from the customer electronic device, via near-field communication (NFC), the customer electronic device comprising a mobile device.  
Muller [0108]-[0109] For example, bar code scanners, smart card readers, RFID readers, near-field devices {NFC}, and other mechanisms can be used to obtain some or all of the data associated with token 101 and used for the transaction {initiation of the transaction with terminal using e.g., using data capture device}; 

Regarding claim 9:
Muller teaches:
9. The merchant terminal according to claim 7, wherein to verify the modified payment token, the computer processor is further programmed to: determine whether one or more are satisfied: i) the modified payment token has not expired; ii) the modified payment token contains all required data; or iii) the advanced authorized funds or pre-authorized fund value is sufficient for the express payment transaction.  
Muller [0114] For example, authorization may verify the validity of certain information such as the account number, {expiration date e.g., token not expired before} … {determining} whether to approve the transaction. Settlement may he accomplished when a series of one or more approved transactions are sent to the appropriate institution(s) for transfer of the funds or other account settlement.

Regarding claim 10:
Muller teaches:
10. The merchant terminal according to claim 7, wherein the computer processor is further programmed to determine whether the advanced authorized funds or pre-authorized fund value is less than or equal to a predetermined limit for express payment transactions.  
Muller at least at Fig. 1; {store, e.g., data storage device and processor); [0084] Generally speaking, in such a transaction network, the customer utilizes a charge card, credit card, debit card or other token as a symbol of his or her identity, or as an identification of the {account} he or she would like to have charged for the transaction. The {token} is typically accepted by the merchant {received at merchant terminal}, the account information read, and used to credit the transaction.

Muller does not explicitly teach but Flitcroft teaches:

whether the advanced authorized funds or pre-authorized fund value is less than or equal to a predetermined limit for express payment transactions.  
Flitcroft [0071] In another exemplary embodiment of the present disclosure, it is envisaged that people who do not hold master credit cards could purchase disposable credit cards which would have a credit limit for the total purchases thereon equal to the amount for which the credit card was purchased [e.g. advanced authorised funds or pre-authorised fund value]. These could then be used for both card present and card remote trade, the only proviso being that if the credit limit was not reached it will then be necessary for a refund to be given by the financial institution or credit card provider.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Muller discussed above, to include the teachings of Flitcroft conducting a limited use credit card number transaction. Flitcroft [Abstract], which is common to the same field of endeavor of systems and methods for performing a secure transaction. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and conducting a limited use credit card number transaction. See Flitcroft at [Abstract].

Regarding claim 11:
Muller teaches:
11. The merchant terminal according to claim 9, wherein the computer processor is further programmed to refuse the express payment transaction if the merchant terminal determines that any condition is not met and the modified payment token is not verified.  
Muller [0030], [0398] After the command card is processed by the secure transaction module …. a result code is returned  … In one embodiment, the gateway then routes the transaction back to the terminal with a DECLINE message (for example, such as those command responses outlined above). Also, because the result code received by the gateway indicates a command card, in one embodiment the transaction is not routed to the processor for authorization, but instead, back to the terminal {refusing transaction when not authorized}. 

Regarding claim 12:
Muller teaches:
12. The merchant terminal according to claim 7, wherein the computer processor is further programmed to: store the pre-authorized fund value into an authorization file, and after the express payment transaction has been locally authorized, retrieve the authorization file and transmit an authorization request based on the authorization file.  
See Applicant Specification at [0032] The data storage device may comprise further instructions operative by the processor to place the advanced authorised funds (or pre-authorised fund value once authorised) into a clearing file for clearing and settlement at predefined time
Muller [0158] For example, considering again the application in a credit card transaction, when the initial transaction is carried out, terminal 114 typically seeks authorization from the transaction processing network 123 and, once authorized, stores transaction information in a data tile or other database for later settlement of the transaction;  

Regarding claim 13:
Muller teaches:
13. The merchant terminal according to claim 7, wherein the computer processor is further programmed to: store the advanced authorized funds, or pre-authorized fund value once authorized, into a clearing file for clearing and settlement at a predefined time.  
Muller [0114] teaching, In some instances … the authorization may simply be an authorization {for a merchant to approve the transaction, e.g., transaction value}; [0018] Merchant terminal}; Muller [0158] For example, considering again the application in a credit card transaction, when the initial transaction is carried out, terminal 114 typically seeks authorization from the transaction processing network 123 and, once authorized, stores transaction information in a data tile or other database for later settlement of the transaction 

Regarding claim 16:
Muller teaches:
16. A computer-implemented method for generating a modified payment token for an express payment transaction comprising: receiving, by a computer processor of a tokenization platform, from a token requestor, a request for a modified payment token, the request comprising an account identifier; 
Muller at least at Fig. 1; {e.g., data storage device and processor); [0084] Generally speaking, in such a transaction network, the customer utilizes a charge card, credit card, debit card or other token as a symbol … for the transaction {a modified token request}. The {token} is typically accepted by the merchant {receiving a token from a e.g., customer}, used to credit the transaction. Merchants may … verify the identity of the purchaser in conjunction with the token...[0028] teaching the request comprising {e.g., an “account identifier”, credit card data [0026]}.
transmitting, by the computer processor, an authorization request to an issuer server associated with the account identifier, the authorization request comprising a request for either advanced authorization or authorization of funds from an account associated with the account identifier; 
Muller [0113] teaching terminal 104 seeking authorization from one or more entities in a transaction processing network 123; teaching the merchant may seek approval from the acquiring bank, the issuing bank, a clearing house, or other entity that may be used to approve the transactions {transmitting a request for authorization to the issuer server, e.g., Fig. 1 processing network}; [0026] teaching, providing encryption of some or all of the token data. 
receiving, by the computer processor, from the issuer server, an authorization response indicating that the authorization request was successful; generating, by the computer processor, a modified payment token comprising tokenized account details associated with the account identifier and 
Muller [0113] …before the transaction is approved, terminal 104 seeks authorization from one or more entities in a transaction processing network 123; [0085] The token data {account identifier} is then sent to the appropriate financial institution or institutions, or other entities for processing {an issuer server receiving, processing, and or authorizing the request}. Processing can include, in one or more steps, authorization, approval and settlement of the account. [0127] {generating a modified token e.g., encrypting token 111 data}; [0131] [0114] For example, authorization may verify the validity of certain information details such as the account number};
the tokenized account details comprising digitally encrypted payment account details; and 
Muller [0127] teaching generating a modified token, some or all of the data associated with token 111; [0006] …comprising “digitally encrypted” account details 
transmitting, by the computer processor, to the token requestor, the modified payment token for use in the express payment transaction.  
Muller [0265] [0267] teaching e.g., the encrypted PIN data {transmitted}… passed to terminal 114 {the requestor} for use in processing the express transaction; [0031] …teaching {express token payment transactions};

Muller teaches generating a modified payment token; however, Muller does not explicitly teach but Flitcroft teaches:

the modified payment token being associated with either advanced authorized funds or a pre-authorized fund value, 
Flitcroft [0071] In another exemplary embodiment of the present disclosure, it is envisaged that people who do not hold master credit cards could purchase disposable credit cards which would have a credit limit for the total purchases thereon equal to the amount for which the credit card was purchased [e.g. advanced authorised funds or pre-authorised fund value]. These could then be used for both card present and card remote trade, the only proviso being that if the credit limit was not reached it will then be necessary for a refund to be given by the financial institution or credit card provider.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Muller discussed above, to include the teachings of Flitcroft conducting a limited use credit card number transaction. Flitcroft [Abstract], which is common to the same field of endeavor of systems and methods for performing a secure transaction. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and conducting a limited use credit card number transaction. See Flitcroft at [Abstract].

Muller does not explicitly teach but Raj teaches:

{a modified payment token comprising} parameter data comprising an amount, of the advanced authorized funds or the pre-authorization of funds, that is guaranteed to be authorized such that, when transmitted to a merchant terminal, the modified token permits the merchant terminal to locally approve an express payment transaction without transmitting, via a network, an authorization request to approve the  express payment transaction, 
Raj [Col. 8:1-12] The static element of the token format may comprise a static or non-changing identifier, for example, a primary account number (PAN) substitute (i.e., static account substitute). The dynamic element may be generated using the static element, other consumer account, or device information, or may be received from a third party for one or more transactions; Raj [Cols. 10:62-67-11:1-4] describing the token including, parameter data where a maximum transaction {i.e, dada comprising an amount guaranteed to be allowed} is allowed for a single token. Tokens include different transaction configuration information; [Col 8:34-42] a token can be static or dynamic, either of which can be used in or associated with payment transactions. For example, if a token is stored on a mobile device, the token may be activated and sent from a mobile device during a payment transaction to initiate the transaction {a modified payment token transmitted to initiate e.g., permitting a local merchant POS terminal to approve} … further describing, static tokens can have a long lifetime, and may be stored in a secure element (or other secure memory) of a mobile device. {e.g., guaranteed approval} In another embodiment, the static tokens may never expire.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Muller discussed above, to include the teachings of Raj a modified payment token comprising} parameter data comprising an amount of the authorized funds guaranteed to be authorized at a merchant terminal, which is common to the same field of endeavor of systems and methods for performing a secure transaction. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and conducting a limited use credit card number transaction. See Raj at [Col. 8:1-12], [Col 8:34-42], and [Cols. 10:62-67-11:1-4]; 




Regarding claim 17:
Muller teaches:
17. The method of claim 16, further comprising: after the express payment transaction has been locally approved, receiving an indication of a transaction value of the express payment transaction; and transmitting a message indicating the transaction value to an issuer of the account associated with the account identifier, the message causing an update of the modified payment token based on the transaction value. 
See Applicant Specification at [0075] …{notification} so that the issuer server knows the transaction value spent at the merchant terminal and the value {…} in the modified payment token can be updated accordingly.
[0018] {Merchant terminal}; Muller [0114] [0158] …terminal 114 typically seeks authorization from the transaction processing network 123 and, once authorized, stores transaction information in a data tile or other database for later settlement; [0114] …Settlement accomplished when the approved transactions are sent {e.g., the message} to the appropriate institution(s) {e.g., issuer} for transfer of the funds or other account settlement {e.g., updating the account value, thereby updating the modified token}.
 
Regarding claim 18:
Muller teaches:
18. The method of claim 16, wherein the authorization request comprises the request {…} from the account associated with the account identifier, 
Muller teaching [0114], [0084] Generally speaking, in such a transaction network, the customer utilizes a charge card, credit card, debit card or other token as a symbol … for the transaction {request associated with the card information e.g., [0306] {account identifier}}.

Muller does not explicitly teach but Flitcroft teaches:

the request for advanced authorization causing the funds to be debited from the account associated with the account identifier and placed into a holding account of an issuer of the account associated with the account identifier. 
Flitcroft [0096]-0097], [0071] teaching, credit cards used in requesting e.g. advanced authorised funds or pre-authorised fund value … could then be used for both card present and card remote trade, the only provision being that if the credit limit was not reached it will then be necessary for a refund to be given by the financial institution or credit card provider.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Muller discussed above, to include the teachings of Flitcroft conducting a limited use credit card number transaction. Flitcroft [Abstract], which is common to the same field of endeavor of systems and methods for performing a secure transaction. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and conducting a limited use credit card number transaction. See Flitcroft at [Abstract]

Claims 5-6, 14-15, and 19-20 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. App. Pub. No. US 20120039469 A1 to Muller, in view of U.S. App. Pub. No. to US 20140122340 A1 to Flitcroft, in further view of U.S. Pat. No. 9,978,062 A1 to Raj, and further in view of U.S. Pat. No. US 8682802 B1 to Kannanari.
(Changes to claim language in brackets; emphasized claim language in bold)
Regarding claim 5:
Muller teaches:
5. The tokenization platform according to claim 1, wherein the parameter data comprises: {…} 
Muller teaching [0114] {token account parameter data} to determine whether to approve the transaction. 

Muller token parameter data; however, Muller does not explicitly teach but Kannanari teaches:

{wherein the parameter data comprises} a maximum value for each express payment transaction; a maximum number of express payment transactions permitted in a predefined period; a maximum value of express payment transactions permitted in a predefined period; and a maximum number of express payment transactions permitted using a single modified payment token.  
Kannanari [2:35-40] The user may also request a value of the payment token to be a specified amount, such as twenty dollars ($20) {maximum value} or any other amount; [2:30-43] As discussed above, the payment tokens may include an expiration time {maximum number of express payment transactions permitted the predefined period e.g., one}; [2:1-5] explaining the token may be a unique {one-time use} identifier (string of numbers, characters, and/or symbols, etc.) linked to one or more payment accounts {maximum number transactions permitted, e.g., one}

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Muller discussed above, to include the teachings of Kannanari above including mobile payments using limited use tokens, Kannanari [Abstract], which is common to the same field of endeavor of systems and methods for performing a secure transaction. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system of mobile payments using limited use tokens. See Kannanari at [Abstract]

Regarding claim 14:
Muller teaches:
14. The merchant terminal according to claim 7, wherein the computer processor is further programmed to: acquire an amount of the advanced authorized funds or the pre-authorized fund value for the express payment transaction; determine that the amount of the advanced authorized funds or pre-authorized fund value is greater than a transaction value of the express payment transaction; and, initiate a refund procedure to
Muller [0114] For example, authorization may verify the validity of certain information such as the account number, {expiration date e.g., token not expired before} … {determining} whether to approve the transaction. Settlement may he accomplished when a series of one or more approved transactions are sent to the appropriate institution(s) for transfer of the funds or other account settlement.

Muller does not explicitly teach but Kannanari teaches:

refund an amount equal to the amount of the advanced authorized funds or pre-authorized fund value minus the transaction value.  
Kannanari [2:35-40], [4:29-36] …If the payment token is valid, as determined by the host servers 112, then the host servers will pay the recipient $15.75 using funds in an account of the user 106 that is associated with the payment token. The remaining balance on the token is then unusable by the payment token because the payment token is a one-time-use payment token and is now expired; [Id.] …if the credit limit was not reached a requesting refund of the remainder from the financial institution or credit card provider.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Muller discussed above, to include the teachings of Kannanari above including mobile payments using limited use tokens, Kannanari [Abstract], which is common to the same field of endeavor of systems and methods for performing a secure transaction. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system of mobile payments using limited use tokens. See Kannanari at [Abstract]
	
Regarding claim 15:
Kannanari teaches:
15. The merchant terminal according to claim 7, wherein the computer processor is further programmed to: transmit, to a tokenization platform that generated the modified payment token, an authorization request indicating a transaction value of the express payment transaction, wherein the authorization request causes the transaction value to be deducted from the advanced authorized funds or pre-authorized fund value, leaving remaining funds in the modified payment token for later use.  
Kannanari [2:35-40] The user may also request a value of the payment token to be a specified amount {advanced authorized funds}, such as twenty dollars ($20) {maximum value} or any other amount; [2:30-43] As discussed above, the payment tokens may include an expiration time {maximum number of express payment transactions permitted the predefined period e.g., one}; [4:29-36] …If the payment token is valid, as determined by the host servers 112, then the host servers will pay the recipient $15.75 using funds in an account of the user 106 that is associated with the payment token. The remaining balance on the token is then unusable by the payment token because the payment token is a one-time-use payment token and is now expired;

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Muller discussed above, to include the teachings of Kannanari above including mobile payments using limited use tokens, Kannanari [Abstract], which is common to the same field of endeavor of systems and methods for performing a secure transaction. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system of mobile payments using limited use tokens. See Kannanari at [Abstract]




Regarding claim 19:
Kannanari teaches:
19. The method of claim 18, wherein the advanced authorization of funds from the account associated with the account identifier is usable within a predefined period of time, the method further comprising: in connection with an end of the predefined period of time, receiving a refund request to refund an unused amount of the advanced authorization of funds back to the account associated with the account identifier; and transmitting a request to the issuer to refund the unused amount back to the account associated with the account identifier.  
Kannanari [2:35-40] The user may also request a value of the payment token to be a specified amount {advanced authorized funds}, such as twenty dollars ($20) {maximum value} or any other amount; [2:30-43] As discussed above, the payment tokens may include an expiration time {maximum number of express payment transactions permitted the predefined period e.g., one}; [4:29-36] …If the payment token is valid, as determined by the host servers 112, then the host servers will pay the recipient $15.75 using funds in an account of the user 106 that is associated with the payment token. The remaining balance on the token is then unusable by the payment token because the payment token is a one-time-use payment token and is now expired; [Id.] …if the credit limit was not reached a requesting refund of the remainder from the financial institution or credit card provider.

It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Muller discussed above, to include the teachings of Kannanari above including mobile payments using limited use tokens, Kannanari [Abstract], which is common to the same field of endeavor of systems and methods for performing a secure transaction. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system of mobile payments using limited use tokens. See Kannanari at [Abstract]

Regarding claim 20:
Flitcroft teaches:
20. The method of claim 19, wherein the predefined period of time comprises an hour, a day, a week, a month, or a year.
Flitcroft [0015] teaching …wherein the token expires (e.g., one hour)  
It would have been obvious to one having ordinary skill in the art just before the effective filing date of the claimed invention to modify the system taught by Muller discussed above, to include the teachings of Flitcroft conducting a limited use credit card number transaction. Flitcroft [Abstract], which is common to the same field of endeavor of systems and methods for performing a secure transaction. The combination amounts at least to combining prior art elements according to known methods to yield predictable results. Thus, there exist a need to facilitate a better, convenient, secure system and conducting a limited use credit card number transaction. See Flitcroft at [Abstract]

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
(1) U.S. Patent Application Publication US 20140279420 A1 to Okerlund.
(2) U.S. Patent Application Publication US 20170017958 A1 to Scott.
(3) U.S. Patent Application Publication US 20070106612 A1 to O'Brien.
(4) U.S. Patent Application Publication US 20090271262 A1 to Hammad.
(5) U.S. Patent Application Publication US 20110251892 A1 to Laracey.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER BENNETT whose telephone number is (303) 297-4316.  The examiner can normally be reached on 10:00AM to 6:00PM (MT).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached at (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/X.M.B./Examiner, Art Unit 3694

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694